Case 2:18-cv-00094-HCM-LRL Document 324 Filed 03/25/20 Page 1 of 32 PageID# 13562



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                             NORFOLK DIVISION

  CENTRIPETAL NETWORKS, INC.,           )
                                        )
                    Plaintiff,          ) Case No.: No. 2:18-cv-00094-HCM-LRL
                                        )
  v.                                    )
                                        )PUBLIC VERSION - REDACTED
  CISCO SYSTEMS, INC.,                  )
                                        )
                    Defendant.
                                        )
                                        )




        CENTRIPETAL NETWORKS, INC.’S MEMORANDUM IN OPPOSITION
         TO CISCO SYSTEMS, INC.’S MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-00094-HCM-LRL Document 324 Filed 03/25/20 Page 2 of 32 PageID# 13563



         INTRODUCTION

         Plaintiff Centripetal Networks, Inc. (“Centripetal”) opposes Cisco Systems, Inc.’s Motion

  for Summary Judgment (“Motion”) because Cisco infringes U.S. Patent Nos. 9,203,806 (the

  “‘806 Patent”) and 9,137,205 (the “‘205 Patent”) for the reasons set forth in Centripetal’s Motion

  for Summary Judgment (“Centripetal’s Motion” at Dkt. No. 290) and, at the very least, infringes

  the five Asserted patents in this case under the Doctrine of Equivalents (“DOE”). To the extent

  that Cisco disputes its infringement and how its Accused Products work, there are material issues

  of fact that preclude summary judgment.

         Centripetal and its experts have identified overwhelming evidence of Cisco’s

  infringement of the asserted claims of the ‘205 and ‘806 Patents based upon: (i) specific citations

  to the source code for Cisco’s Accused Products, (ii) the testimony of Cisco’s engineers, and (iii)

  Cisco’s confidential and public technical documentation on the functionality of its products. As

  result, the only way Cisco can muster any argument is to shoehorn new and unsupported

  limitations into the claims of the ‘806 and ‘205 Patent and attempt to suggest its Accused

  Products work differently, which raise triable issues of fact. Anderson v. Liberty Lobby, Inc.,

  477 U.S. 242, 247-48 (1986); see also Int’l Rectifier Corp. v. IXYS Corp., 361 F.3d 1363, 1375

  (Fed. Cir. 2004) (when there is a factual dispute as to whether the allegedly infringing device

  includes a claim limitation, summary judgment is not appropriate). Indeed, this is particularly

  true where Centripetal’s “evidence . . . is to be believed, and all justifiable inferences are to be

  drawn in [Centripetal’s] favor.” Anderson, 477 U.S. at 255. Finally, contrary to Cisco’s claim,

  DOE applies, at the very least, as Centripetal did not surrender equivalents in any amendments in

  the Asserted Patents.




                                                     1
Case 2:18-cv-00094-HCM-LRL Document 324 Filed 03/25/20 Page 3 of 32 PageID# 13564



          FACTUAL BACKGROUND

                  Centripetal Networks Is a Pioneer of Packet Network Security Technology

          Centripetal is a pioneer in the field of packet network security for developing innovative

  security platform technologies to protect against the latest malware threats that can jeopardize

  the security of computer networks. Since its founding in 2009, Centripetal developed a portfolio

  of security platform products, including the RuleGATE™ product, which uses novel approaches

  to analyze network traffic based on millions of network-threat indicators. Centripetal’s diligent

  research and development efforts resulted in many novel and valuable technologies that are

  patented, including the inventions of the Asserted Patents. On February 4, 2018, Centripetal

  filed its complaint in this litigation, asserting Defendants have infringed and continue to infringe:

  U.S. Patent Nos. 9,686,193 (“the ‘193 Patent”), 9,560,176 (“the ‘176 Patent”), 9,917,856 (“the

  ‘856 Patent”), the ‘806 Patent and the ‘205 Patent (collectively, the “Asserted Patents”). Dkt.

  Nos. 1, 29. Cisco’s Motion primarily relates to the ‘806 Patent and the ‘205 Patent.

          The ’806 Patent describes technology for swapping rules because “[a]s rule sets increase

  in complexity, the time required for switching between them presents obstacles for effective

  implementation.” Dkt. No. 156-7, Cisco Ex. 4 (“ ’806 Patent”) at 1:13-20. The ’806 Patent

  provides processors configured to “cease processing packets and [that] may cache any

  unprocessed packets,” while the network protection device is being reconfigured from the first

  rule set to the second rule set. Id. at Abstract, 1:41-2:34, Figs. 2, 3A, 4. As a result, the packets

  will be subject to either the first rule set or the second rule set and the packets will not be

  dropped (due to it being cached).

          The ’205 Patent relates to proactive security systems applying dynamic security policies

  on data packets traversing a network. Dkt. No. 256-15, Cisco Ex. 12 (“ ’205 Patent”) at 1:15-27;

  10:47-58. In this manner, the ’205 Patent addresses the problem of old reactive approaches to


                                                     2
Case 2:18-cv-00094-HCM-LRL Document 324 Filed 03/25/20 Page 4 of 32 PageID# 13565



  network security lacking the ability to respond to new threats fast enough. Id. at 1:15-19. The

  ’205 Patent describes a security policy management server which provides dynamic security

  policies to network devices. See, e.g., id. at 13:33-62. The network devices can perform a

  packet transformation function based on information in the dynamic security policy; thus

  allowing the network devices to quickly respond to new threats. Id. at 5:18-23, 6:59-61, 9:63–

  10:6, 10:36–46. The ‘193, 176, and ‘856 Patents are all also related to providing different

  aspects of novel network security functionality.

                 Cisco’s History with Centripetal

         Cisco and Centripetal had multiple discussions about Centripetal’s patented technology

  and a potential partnership or investment, including starting in 2015. Ex. 1, 1 Cole Rpt. at ¶¶ 66-

  77. Starting in June 2015, Cisco’s Director of Customer Solutions, Pavan Reddy, had several

  meetings with Centripetal employees including Centripetal’s CEO Steve Rodgers, where he

  received information regarding Centripetal’s technology. Ex. 2, Reddy Tr. at 77:9-21, 110:25-

  111:22; Ex. 3, CENTRIPETAL-CSCO 196708; Ex. 4, CENTRIPETAL-CSCO 019067-87.




                                                               Ex. 5, CENTRIPETAL-CSCO

  019383-97; Ex. 6, CENTRIPETAL-CSCO 019378-82; Ex. 7, Jonathan Rogers Tr. at 15:19-16:8.



                                  Ex. 8, Cisco-Centripetal_00095290.


  1
   Unless otherwise noted, all exhibits are attached to the Declaration of Lisa Kobialka in Support
  of Centripetal’s Memorandum in Opposition to Cisco’s Motion for Summary Judgment.


                                                     3
Case 2:18-cv-00094-HCM-LRL Document 324 Filed 03/25/20 Page 5 of 32 PageID# 13566



                  Cisco’s Accused Products

           For Claims 63 and 77 of the ‘205 Patent and Claims 9 and 17 of the ‘806 Patent

  (collectively the “Asserted Claims”), Centripetal asserts that the following Cisco products

  (collectively “the Accused Products 2”) infringe each of these claims:

                Routers With DNA: certain Cisco Routers, which are branded as Aggregation
                 Services Router (“ASR”) or Integration Services Router (“ISR”), with Cisco’s
                 Digital Network Architecture, which includes Cisco’s DNA Center Appliance
                 and/or DNA services, both of which use SD-Access software (“DNA”);

                Switches With DNA: certain Cisco Switches, which are branded as Catalyst
                 (“Catalyst”) in combination with Cisco’s DNA; and

                 ASA/Firepower Appliance: certain Adaptive Security Appliance (“ASA”) with
                  Firepower services with Cisco’s Firepower Management Center (“FMC”) and
                  Firepower appliance (collectively “ASA/FP”).

  Cisco began releasing these Cisco’s Accused Products in 2017 and later. See Ex. 9.

           ARGUMENT FOR THE ‘806 PATENT

           Cisco’s Accused Products infringe Claims 9 and 17 of the ‘806 Patent because they




  2
      Cisco’s products that are specifically at issue are:
       • Cisco’s ASA 5500 series with Firepower services that runs ASA software version 9.4 and
           subsequent releases, and Cisco’s Firepower appliance series 1000, 2100, 4100 and 9300,
           which run Firepower Threat Defense or “FTD” software version 6.0 and subsequent
           releases. Cisco’s FMC that supports Firepower Services software and FMC software
           version 6.0 and subsequent releases, and hosts Cisco Threat Intelligence Director
           (“TID”). See Dkt. No. 290 at 4, Dkt. No. 183-4 (showing ASA and Firepower
           Appliances support similar software).
       • Cisco’s ASR 1000 series routers which run software IOS-XE 16.5 and subsequent
           releases. See Dkt. No. 290 at 9-10.
       • Cisco’s Catalyst 9000 series switches, and specifically Catalyst 9300 series, Catalyst
           9400 series, Catalyst 9500 series, and Catalyst 9800 series wireless controller, the
           switches which run software IOS-XE 16.5 and subsequent releases, and the controller
           that runs IOS-XE 16.10 and subsequent releases. See id.
       • Cisco’s ISR 1000 and 4000 series routers, all of which run software IOS-XE 16.5 and
           subsequent releases. See id.


                                                  4
Case 2:18-cv-00094-HCM-LRL Document 324 Filed 03/25/20 Page 6 of 32 PageID# 13567



                                                                      . Dkt. No. 290 at 16-29. Cisco

  ignored this evidence and makes unsupported attorney arguments by taking the word “outdated”

  from the background section of the ‘806 Patent with no context to spin a claim of non-

  infringement out of whole cloth. See e.g., Motion at 2, 5. At the very least, there are triable

  issues of material fact that preclude Cisco’s Motion based on the way the Accused Products

  work. Further, Cisco seeks to change the rules of the game by attempting to rewrite the claims to

  require “re-processing” packets and reading words from the specification in a vacuum.

  However, as discussed below, neither the specification nor the claims require “re-processing” of

  packets, such that Cisco’s attempts to rewrite the claims is unsupported.

                 There are Disputed Issues of Material Fact for the ‘806 Patent

         There are genuine material issues of fact precluding Cisco’s Motion with respect to the

  ‘806 Patent. First, contrary to Cisco’s “UF2” argument that the Accused Products




  Dkt. No. 291-1, Lee Ex. 1, Mitzenmacher (“Mitz.”) Rpt. at ¶¶368-370 (

                   ), 425-427 (same); Ex. 10, Mitz. Reply Rpt. at ¶¶235-236 (

                                                                                                      ),

  260-265 (same). Moreover, Cisco’s engineers testified that the Accused Products

                                             See e.g., Ex. 11, Jones Tr. at 65:13-20 (

                                                                                         ); Ex. 12,

  Hughes Tr. at 25:19-26:5 (                                                       ); see also Ex. 13,

  Cisco-Centripetal_00063623 at 28-29 (                                                    ). As

  such, Cisco’s assertion of UF2 as “undisputed” is incorrect.

         Centripetal also disputes Cisco’s “UF3” argument that the functionality between the


                                                   5
Case 2:18-cv-00094-HCM-LRL Document 324 Filed 03/25/20 Page 7 of 32 PageID# 13568



  “Hitless ACL Updates” and “Transaction Commit Model” are “substantively identical.” Motion

  at 5. These technologies operate differently

                                                           See e.g., Dkt. No. 291-16, Lee Ex. 16,

  Cisco-Centripetal_00004135.0003-04 (                                                      yst); Ex.

  13, Cisco-Centripetal_00063623 at 90 (

               ); Dkt. No. 291-13, Lee Ex. 13, Cisco-Centripetal_00008406 (

                                                                                 ); see also Dkt.

  No. 291-1, Lee Ex. 1, Mitz. Rpt. at ¶¶332-333, 340, 366, 458-459

                                                      ).

                 Cisco’s Accused Products Infringe the Asserted Claims of the ‘806 Patent

         As demonstrated in Centripetal’s Motion for Summary Judgment (Dkt. No. 290), Cisco’s

  Accused Products meet every element of the ‘806 Asserted Claims. They, inter alia,




                                                 Dkt. No. 291-16, Lee Ex. 16, Cisco-Centripetal

  _00004135.0003-04 (

                             ); Dkt. No. 291-13, Lee Ex. 13, Cisco-Centripetal_00008406.0005

  (

                                                                                    Dkt. No. 291-

  13, Lee Ex. 13, Cisco-Centripetal _00008406.0005




                                                                          Dkt. No. 291-1, Lee Ex.

  1, Mitz. Rpt. at ¶¶368-370, 425-427; Ex. 10, Mitz. Reply at ¶¶235-236, 260-265; Ex. 13, Cisco-


                                                 6
Case 2:18-cv-00094-HCM-LRL Document 324 Filed 03/25/20 Page 8 of 32 PageID# 13569



  Centripetal_00063623 at 28-29 (                                                     ). Cisco’s

  engineers testified that a

        See e.g., Ex. 11, Jones Tr. at 65:13-20 (

                                                           ); Ex. 12, Hughes Tr. at 25:19-26:5

                                                           ). To the extent Cisco disputes how its

  Accused Products work, as set forth in Centripetal’s Motion, there are triable issues of fact.

                     Cisco Has No Support for Its Arguments About the ‘806 Patent

          The entirety of Cisco’s arguments for the ‘806 Patent are non-sequitur claims that amount

  to nothing more than attorney argument without citation to any law and reference to a few

  employee declarations, neither of which support summary judgment of non-infringement

  because they are contradicted by the great weight of evidence. Motion at 1-12. For example,

  while Cisco admits that the Accused Products

                               , Cisco makes the conclusory claim that Cisco cannot infringe because it

  was allegedly a prior art technique. Id. at 9. Undermining and factually disputing Cisco’s claim

  is the fact that

                                                               Dkt. No. 291-16, Lee Ex. 16, Cisco-

  Centripetal_00004135.03-04; Dkt. No. 291-13, Lee Ex. 13, Cisco-Centripetal_00008406.0005.

          Furthermore, this conclusory argument (which is not one of infringement) raises material

  issues of fact to the extent the parties’ respective expert dispute this claim. Crown Packaging

  Tech., Inc. v. Ball Metal Bev. Container Corp., 635 F.3d 1373, 1384 (Fed. Cir. 2011)(summary

  judgment is usually inappropriate where there is a material dispute as to the credibility and

  weight afforded to conflicting expert reports). Also, the deposition testimony of Cisco’s

  engineers, Messrs. Shankar, Jones, and Hughes, confirmed that Cisco’s Accused Products have a

                                                     . Dkt. No. 260-3 at ¶6 (


                                                      7
Case 2:18-cv-00094-HCM-LRL Document 324 Filed 03/25/20 Page 9 of 32 PageID# 13570



                                                                                      ); Dkt. No. 260-2

  at ¶6 (same); Dkt. No. 260-1 at ¶10 (same).

  See e.g., Ex. 11, Jones Tr. at 65:13-20 (

                                                ); Ex. 12, Hughes Tr. at 25:19-26:5 (

                                          ); compare Ex. 14, Shankar Tr. at 55:24-56:1

                                                                       ) with Dkt. No. 260-3 at ¶¶5-6

  (                                                                               ). Thus, their

  declarations contradicting their testimony do not support summary disposition. See Arch

  Specialty Ins. Co. v. Balzebre, No. 10-23775-CIV-COOKE/TURNOFF, 2013 WL 12065532, at

  *3 (S.D. Fla. Jan. 9, 2013) (disregarding affidavit solely related to summary judgment briefing

  when “affidavit is directly contradicted by deposition testimony.”) (citing McCormick v. City of

  Fort Lauderdale, 333 F.3d 1234, 1240-41 (11th Cir. 2003)). These declarations raise genuine

  material issues of fact, including credibility issues to be judged by the factfinder.

                         The Claims Do Not Require for “Re-processing” Packets or Not Using
                         “Outdated” Rule Sets, As Such a Requirement Defies Common Sense

         Cisco seeks to rewrite the Asserted Claim’s language, arguing that the claims require the

  same packets to be processed by the first rule set and then by the second rule set because to do

  so otherwise would rely on “outdated” rule sets. Motion at 1-3, 5-12. The claims, however, do

  not require the same packet to be “re-processed” with a second rule set, and this convoluted

  argument is based on Cisco’s attempts to redefine the disclosure of the ‘806 Patent.

         First, Cisco’s attempts to rewrite the claims defy common sense, as such a process would

  be incredibly inefficient to put already processed packets back into the buffer. As Dr. Sean

  Moore, the one of the inventors of the ‘806 Patent, testified, it is “not a smart thing to do.” Ex.

  15, Moore Tr. at 165:4-168:13



                                                    8
Case 2:18-cv-00094-HCM-LRL Document 324 Filed 03/25/20 Page 10 of 32 PageID# 13571



                                                                                        ). Thus, Cisco

   is raising a material triable issue of fact regarding the ‘806 Patent given this inventor testimony.

          Second, there is no “re-processing” of packets requirements in Claims 9 and 17. Cisco’s

   claims are based on only reading a portion of the claims in a vacuum. Read in context, these

   claims do not support Cisco’s position. While Cisco points to Claim 17, it does not identify

   where Claim 17 recites “re-processing” the same packets with a second rule set because such

   language does not exist in the claims. Motion at 6-8. Rather, Claim 17 states to “process, in

   accordance with the first rule set, a portion of the plurality of packets,” showing that only some

   (“a portion”) of the packets are processed with the first rule set. Id. at 6-7. As only a portion of

   packets are the processed by the first rule set, then the rest are processed by the second rule set.

   Cisco ignores this claim language, and instead only points to a small portion of the claim without

   addressing that any reference to “processing” of the packets in the claim relates only to a

   “portion” of the packets. Id.

          Cisco essentially repeats this same faulty argument later with respect to the alleged prior

   art techniques. See Motion at 9-10 (“…overcoming the problems with that prior art technique”).

   Again, Cisco fails to recognize that the claims recite processing only a portion of the packets

   with the first rule set, then ceasing processing of the packets, and caching the remaining packets.

   ’806 Patent at claims 9 and 17; Figs. 2 (at step 214), 4 (at step 412), 5:25-31, 9:24-35. Cisco

   makes the related argument that it cannot infringe because its Accused Products use “outdated”

   rule sets. Motion at 1-12. This yet again is a made up requirement not in the claims and is a red

   herring that should be disregarded.

                          The Intrinsic Record Contradicts Cisco’s Position

          The ‘806 Patent specification includes embodiments where a portion of the incoming

   packets are processed by either the first rule set or the second rule set. For example, the patent


                                                     9
Case 2:18-cv-00094-HCM-LRL Document 324 Filed 03/25/20 Page 11 of 32 PageID# 13572



   discloses where a portion of the incoming packets are processed by a first rule set, a second

   portion of the incoming packets are cached (i.e., “unprocessed packets”) of packets, and this

   second portion of the packets are processed by a second rule set. See e.g., ’806 Patent at Figs. 2

   (step 214 describing “process[ing] second portion of packets in accordance with the second rule

   set”), 4 (step 412 describing “process[ing] the cached unprocessed packets in accordance with

   the second rule set”) (emphasis added), 5:25-31 (describing an embodiment that processes a

   second portion of packets using a second rule set), 9:24-35 (describing a cache that stores

   unprocessed packets (i.e., have not been processed by the first rule set) and processes those

   unprocessed packets with second rule set), claims 9 and 17 (neither of which mention “re-

   processing”). Thus, this embodiment demonstrates that the same packet does not need to be

   processed by the first rule set and the second rule set. These disclosures in addition to the claim

   language highlight the infirmities of Cisco’s arguments for the ‘806 Patent.

          Cisco relies upon portions of the specification that do not support its position. For

   example, Cisco points to Figure 4 of as allegedly supporting its “re-processing” requirement and

   argues that the cache includes “packets it has already begun processing with the first rule set

   (i.e., packets for which processing started but is not yet complete).” Motion at 6. Figure 4,

   however, shows that the second rule set processes “unprocessed packets,” and does not describe

   “re-processing” packets that have already been processed. ’806 Patent at step 412 in Fig. 4,

   9:24-35. In fact, Figure 4 and the specification show that the cache includes “any unprocessed

   packets” and not already processed packets. Id. at 9:9-13; step 412 at Fig. 4. Thus, the ‘806

   Patent specification does not describe how the same packets already processed by the first rule

   set must be reprocessed by a second rule set. Rather, the intrinsic evidence show that

   unprocessed packets in the cache are processed with the second rule after switching to the second




                                                   10
Case 2:18-cv-00094-HCM-LRL Document 324 Filed 03/25/20 Page 12 of 32 PageID# 13573



   rule set.

           The remainder of Cisco’s arguments are premised on taking the word “outdated” from

   the background section of the ‘806 Patent specification and ignoring the context of how the word

   was used. ’806 Patent at 1:25-31; Motion at 5. This portion of the specification describes how it

   prevents the use of “outdated” rules by allowing the system to quickly swap one set of rules with

   another set. See, e.g., ’806 Patent at Abstract, Figs. 2, 4. Therefore, when referring to

   “outdated” rule set, the patent is referring to the concept of not switching to a second rule set,

   even though it may be available for implementation because the system needs additional time to

   “switch between rule sets” due the increased “complexity.” Id. at 1:19-31; see also Ex. 16, S.

   Rogers Tr. at 191:17-192:19 (inventor explaining that the term “outdated” as used in the

   background refers to delay in implementing a second rule set). As the ‘806 Patent notes, the

   additional “time required for switching between [the rule sets] presents obstacles for effective

   implementation.” ’806 Patent at 4:4-8. Because of the additional time required, the network

   protection devices are “unable to process network traffic [i.e., drop packets] while switching

   between rule sets due the utilization of resources for implementing the new rule set.” Id. at 1:19-

   31. As a result of the additional time required, packets may be processed for a longer period of

   time with the outdated rule set instead of the second, newer, rule set. Id. at 1:19-31. In contrast,

   an advantage of the ‘806 Patent is that it allows for the faster switch to the newer rule set due the

   “preprocess[ing]” the rule set. Id. at Abstract. Thus, Cisco’s non-infringement argument about

   using outdated rule sets is based on a misinterpretation of the ‘806 Patent.

           Similarly, the prosecution history Cisco cited does not support Cisco’s argument. Motion

   at 7; Dkt. No. 256-8 at 13-14. However, nowhere does Centripetal argue that the claim requires

   “re-processing” as Cisco claims. Dkt. No. 256-8 at 13-14. Thus, the prosecution history does




                                                    11
Case 2:18-cv-00094-HCM-LRL Document 324 Filed 03/25/20 Page 13 of 32 PageID# 13574



   not support any “re-processing” claim that Cisco is alleging.

                          Centripetal’s Experts Do Not Support Cisco

          Cisco’s arguments regarding Centripetal’s experts, Drs. Mitzenmacher and Orso, are

   wholly invented. Motion at 8-12. None of Cisco’s citations to their testimony support their

   claim that the claims require “re-processing” packets. First, Cisco cites Dr. Mitzenmacher’s

   testimony at 212:4-213:1 and at 172:25-174:6, but neither citation supports Cisco’s arguments.

   Id. at 8-11. In particular, the questions to Dr. Mitzenmacher were in the context of the claims

   requirement of processing only a portion of the plurality of packets. Dkt. No. 260-4, Cisco Ex.

   1, Mitz. Tr. at 172:25-173:4. Thus, when the claim describes ceasing to process one or more

   packets, this refers to the portion of packets that have not been processed by the first rule set,

   which as discussed above, is what is recited in the claims. ’806 Patent at Claims 9 and 17; Figs.

   2 (at step 214), 4 (at step 412), 5:25-31, 9:24-35. Similarly, the context of Dr. Orso’s testimony

   was in regards to a specific embodiment in the specification, and not to what was required in any

   particular claim. Dkt. No. 256-10, Cisco Ex. 7, Orso Tr. at 211:17-18 (directing Dr. Orso to

   opine about the ‘806 Patent at 7:18-31); see also id. at 212:20-213:9.

          ARGUMENT FOR ‘205 PATENT

                  There are Disputed Issues of Material Fact for the ‘205 Patent

          There are numerous genuine issues of disputed material fact that preclude Cisco’s Motion

   with respect to Claims 63 and 77 of the ’205 Patent. Centripetal disputes Cisco’s UF4 which

   Cisco claims a SIP URI (which stands for Session Initiate Protocol Uniform Resource Identifier)

   requires an indication of the scheme which is identified as “sip(s).” Motion at 12 (showing

   examples where SIP URI as sip: user@domain.com). In other words, Cisco is claiming that there

   must be a “sip identifier,” which simply means that the words “sip(s)” must appear in a SIP URI.

   Id. This is plainly incorrect, as the specification has examples of a SIP URI that does not require


                                                    12
Case 2:18-cv-00094-HCM-LRL Document 324 Filed 03/25/20 Page 14 of 32 PageID# 13575



   a “sip identifier.” ’205 Patent at 14:2-15 (describe SIP URI as

   “exampleuser@exampledomain.com” without requiring the “sip” identifier).

          Cisco only relies on a document named RFC 3261 to support its UF4 allegation. RFC

   3261, however, is just an exemplary way to implement SIP URIs and it only identifies examples

   of SIP URIs. To the extent Cisco disagrees, this is a triable issue of fact. Further,



            See Motion at 13 citing Dkt. No. 260-6, Cisco Ex. 6 at ¶238

                    ); Dkt. No. 260-4, Cisco Ex. 1, Mitz. Tr. at 154:1-23



                ). Particularly telling is that Cisco’s expert, Dr. Jeffay,

                                                                 See Ex. 10, Mitz. Reply Rpt. at ¶123,

   citing Jeffay Rpt. at ¶¶ 86-101. This alone raises genuine issues of triable fact, as well as hits at

   the credibility of Cisco’s arguments.

          The fundamental premise of Cisco’s purported UF5-7 allegations is that Centripetal’s

   infringement allegations is that a user or customer configures the devices for the “configured to”

   limitation of the Asserted Claims. See e.g., Motion at 14 (“configured by a customer”), at 15

   (“must all be configured by users”), at 16 (“under Centripetal’s theories, the user must …

   configure their own policies and rules”). Because Centripetal is asserting that the devices

   (instead of users) are “configured to” perform the functions of the claim, Cisco’s claim is wrong

   and its entire basis for its Motion for the “configured to” element fails.

          In the context of the claims, “configured to” relates to “one or more packet security

   gateways comprises computer hardware and logic configured to cause the packet security

   gateway to” perform the recited functions (Claim 63) and “encapsulate at least one packet of the




                                                     13
Case 2:18-cv-00094-HCM-LRL Document 324 Filed 03/25/20 Page 15 of 32 PageID# 13576



   packets …. with a header containing a network address … that corresponds to a network device

   configured to …” (Claims 63, 77). As set forth in Centripetal’s Motion, the devices have

   software code to automatically satisfy the “configured to” element.




                                 Dkt. No. 290 at 5-9.

                                                        Id. at 10-13.




                                                                                           See id. at

   2-4 (Centripetal’s UF 1-12). Thus, Centripetal disputes Cisco’s “UF5-7” allegations, which do

   not address Centripetal’s infringement claims against Cisco.

          Centripetal disputes the entirety of Cisco’s UF5 allegation, which is entirely misleading.

   First, Cisco takes a small snippet of a quote from a FMC user manual, which is not about the

   devices that Centripetal has alleged infringes the “configured to” portion of the Asserted Claims.

   The entire sentence for Cisco’s UF5 states “You must configure access control policies to

   publish TID data from the Firepower Management Center to your managed devices (elements).”

   Dkt. No. 256-12, Cisco’s Ex. 9, Cisco-Centripetal_00006310 at 1502. Thus, this sentence is

   regarding the configuration for the FMC to provide TID data, which does not reflect

   Centripetal’s claims against Cisco because Centripetal



                                                                              See e.g., Dkt. No. 290




                                                   14
Case 2:18-cv-00094-HCM-LRL Document 324 Filed 03/25/20 Page 16 of 32 PageID# 13577



   at 5; Ex. 17, CENTRIPETAL-CSCO 041237 at 41246 (



                                                                                     ). Ex. 11, Jones

   Tr. at 48:10-15                                                                                  );

   Ex. 18, Cisco-Centripetal_00009616 (

                                              ); see also, e.g., Ex. 19, Mitz. Rpt. at ¶¶142-143, 221-

   225. The “network devices” are,

                      See, e.g., Ex. 19, Mitz. Rpt. at ¶¶160, 257-260. Thus, this reference to

   configuring access control policies has no bearing on Centripetal’s infringement claims.

          Second, these configurations described in the FMC manual simply do not alter the




                                                               Dkt. No. 256-12, Cisco’s Ex. 9,

   Cisco-Centripetal_00006310 at 1503. Third, the manual describes 6 steps, which is hardly “a

   lengthy series of steps necessary for configuration.” With respect to Cisco’s UF6 claims, the

   sentence Cisco cited is regarding using TID. Specifically, the same page also states:

              Step 1 Verify that the Enable Threat Intelligence Director check box is
              checked in the Advanced Settings tab of the access control policy. This
              option is enabled by default…
              …
              Step 2 Add rules to the access control policy if they are not already present.
              TID requires that the access control policy specify at least one rule.

   Id. at 1503. Cisco’s UF6 allegations suffers the same issue as Cisco’s UF5 claim,




                                                   15
Case 2:18-cv-00094-HCM-LRL Document 324 Filed 03/25/20 Page 17 of 32 PageID# 13578




          Centripetal disputes Cisco’s UF7 claims because Cisco, again, is mischaracterizing the

   over 2000 page manual. Cisco only cites sections of the manual, all of which are about TID, not

   a customer. Motion at 13.



        . See, e.g., Dkt. No. 256-12, Cisco’s Ex. 9, Cisco-Centripetal_00006310 at 1510-1511.

   Thus, Cisco’s UF4-7 allegations are disputed to the extent it argues all rules or policies are

   configured and programmed by customers or users.

                  Cisco’s Motion Only Addresses Some of Centripetal’s Infringement Claims
                  for the ‘205 Patent

          Cisco’s Motion does not address all the infringement scenarios that Centripetal has

   alleged for the ‘205 Patent. For example, Centripetal has set forth how the Accused Products



                      See Motion at 12-18. Thus, Cisco’s Motion does not address all infringement

   claims for the ‘205 Patent. Further, Cisco’s Motion is limited to the following elements: (1)

   “configured to” and (2) “at least one rule specifying a set of network addresses and a Session

   Initiation Protocol (SIP) Uniform Resource Identifier (URI).” Id. at 1, 13-23. Neither issue

   supports Cisco’s Motion with respect to the ‘205 Patent, as there genuine material factual

   disputes regarding the differences in the parties’ understanding of the Accused Products and how

   they satisfy the Asserted Claims.

                  Cisco’s Accused Products Meet the “Configured to” Requirement

          “Configured to” appears twice in the Claim 63 of the ’205 Patent, which provides:

                  … each packet security gateway of the one or more packet security
                  gateways comprises computer hardware and logic configured to


                                                    16
Case 2:18-cv-00094-HCM-LRL Document 324 Filed 03/25/20 Page 18 of 32 PageID# 13579



                  cause the packet security gateway to:
                  …
                  encapsulate at least one packet of the packets that falls within the set
                  of network addresses and matches the SIP URI with a header … and
                  that corresponds to a network device configured to copy
                  information contained in the at least one packet and to forward the
                  at least one packet to the destination network address;

   ’205 Patent, Claim 63 (emphasis added). In Claim 77, the “configured to” appears only once in

   the encapsulation element. The Court construed “configured to” as “plain and ordinary meaning,

   which requires being actually configured, not merely being capable of being configured” and that

   the phrase “requires that the action actually do the function automatically.” Dkt. No. 202 at 13,

   22. Applying this construction,



                             See, e.g., Ex. 10, Mitz. Reply Rpt. at ¶¶83, 165. Thus, Cisco’s Accused

   Products are “configured to”




                                                           And to the extent Cisco disputes these facts,

   then there are material issues of disputed fact.

          Cisco’s arguments regarding a declaration of Dr. Medvidovic submitted during the claim

   construction phase of the case is a red herring. Motion at 14-15. Dr. Medvidovic is not an

   infringement expert and was not opining on how Cisco’s Accused Products operate or are sold.

   Motion at 14 citing Dkt. No. 163, Medvidovic Decl. at 7. It was Dr. Mitzenmacher who opined

   that Cisco’s Accused Products

   Moreover, Cisco’s arguments miss the mark, as loading software (which Dr. Medvidovic’s

   declaration addressed) does not necessarily mean that a system is “configured to do it

   automatically.” Ex. 20, Claim Construction Hearing Tr. at 39:13-15, 40:9-12 (“…I think it


                                                      17
Case 2:18-cv-00094-HCM-LRL Document 324 Filed 03/25/20 Page 19 of 32 PageID# 13580



   means that it does it, not just is capable of doing it … it has to be configured to do it

   automatically, not simply capable of doing it, and sometimes it will and sometimes it won’t.”).

   Further, while Centripetal’s construction “capable of performing a function” was broader than

   actually configured, the two constructions overlap in part, as “capable of performing a function”

   can include systems that are “actually configured” to perform that function.




          Cisco attempts to claim that the Accused Products do not always actually perform the

   function. The Court’s construction, however, requires that the accused product be actually

   configured to perform the function, not that they always “perform” the function. This

   construction makes sense in the context of Claims 63 and 77, which are system claims, as

   opposed to method claims. The infringing systems need to be already configured to perform the

   function recited in these claims under the Court’s construction. Moreover, for infringement of a

   system claim, there is no requirement that there is actual performance of a function in a system

   claim. Finjan, Inc. v. Secure Computing Corp., 626 F.3d 1197, 1205 (Fed. Cir. 2010) (finding

   infringement where the software for performing the claimed functions existed in the products,

   and any user actions were to allow a user of that software utilize the function without having to

   modify the code); VirnetX Inc. v. Apple Inc., 792 F. App’x 796, 808 (Fed. Cir. 2019) (“We have

   held … that an accused device may be found to infringe if it is reasonably capable of satisfying

   the claim limitations,” and a device “sold in a noninfringing mode of operation may still be

   found to infringe if the mode that infringes can be enabled without significant alterations”)

   (internal citations omitted). Thus, Cisco’s Accused Products satisfy the “configure to” element.

          Finally,




                                                     18
Case 2:18-cv-00094-HCM-LRL Document 324 Filed 03/25/20 Page 20 of 32 PageID# 13581



                                                                    See Motion at 13 (Cisco’s UF 5-

   7). If anything, this manual establishes that Cisco infringes

                                                                              VirnetX, 792 F. App’x

   at 808 (citations omitted).

                  The ‘205 Accused Products Meet the “Encapsulation” Element

          Cisco challenges the “encapsulation” element, but it fails for the same reasons set forth

   above. Motion at 16-18. First, Dr. Mitzenmacher opined in both his opening and rebuttal report

   that, based on all the evidence, the Accused Products

                                                        Id. at 17; Ex. 19, Mitz. Rpt. at ¶¶160,

   162,169, 226, 256-260; Ex. 10, Mitz. Reply Rpt. at ¶¶89, 158-159, 165, 190-191.




                                       (Motion at 16) is thus irrelevant. VirnetX, 792 F. App’x at

   809, citing Finjan, 626 F.3d at 1205 (“the fact that users needed to activate the functions

   programmed by purchasing keys does not detract from or somehow nullify the existence of the

   claimed structure in the accused software.”).

          Cisco’s argument about a network device actually performing the copy and forward steps

   is irrelevant because the Asserted Claims do not require a network device to actually perform the

   copying or forwarding functions under every configuration. Rather,

                                                                   ’205 Patent, Claims 63, 77

   (“encapsulate … with a header containing a network address … and that corresponds to a

   network device configured to copy information … [and] to forward … to the destination

   network address”). Centripetal has shown that the Accused Products


                                                   19
Case 2:18-cv-00094-HCM-LRL Document 324 Filed 03/25/20 Page 21 of 32 PageID# 13582




                                 See, e.g., Ex. 10, Mitz. Reply Rpt. at ¶¶89, 158-159, 165, 190-191.

   Cisco has not identified any contradictory evidence. Motion at 17-18.

          Further, Centripetal has shown the remainder of the element, namely “encapsulate at least

   one packet of the packets that falls within the set of network addresses and matches the SIP

   URI,” is met. ’205 Patent, Claims 63, 77; Motion at 16-17. Specifically, Dr. Mitzenmacher



                                See Ex. 19, Mitz. Rpt. at ¶¶145-147, 228-232. The Accused Products




                                                             Id. at ¶255 (

                                                                                   ); Ex. 21,

   Venkatraman Tr. at 10:14-11:6 (

                                                                                       ); Ex. 11,

   Jones Tr. at 50:17-21 (

                                                                                   ), 32:22-35:19

   (                                                                              ); see also, e.g., Ex.

   19, Mitz. Rpt. at ¶281 (t

       ); id. at ¶¶159-167, 254-265; Ex. 10, Mitz. Reply Rpt. at ¶¶164-166, 189-191.




                               Dkt. No. 256-12, Cisco Ex. 9, Cisco-Centripetal_00006310 at 1510-11

   (                                                  ); see also Ex. 22, Cisco-Centripetal_00081855




                                                    20
Case 2:18-cv-00094-HCM-LRL Document 324 Filed 03/25/20 Page 22 of 32 PageID# 13583



   at 5, 9 (                                                   ).

           The rest of Cisco’s arguments (Motion at 16-17) are incorrect because the claims or the

   Court’s constructions do not require a rule specifying “encapsulation.” The IPR does not help

   Cisco because the excerpt Cisco cited describes a dynamic security policy specifying packet

   transformation functions, which is a different element from “rules.” See id. at 16.

                  Cisco’s Accused Products Meet the “SIP URI” Element

           Centripetal identified how the Accused Products automatically use “a dynamic security

   policy comprising at least one rule specifying a set of network addresses and a session initiation

   protocol (SIP) uniform resource identifier (URI),” as well as the encapsulation element

   reproduced in the section above. ’205 Patent, Claims 63, 77; see also, e.g., Ex. 19, Mitz. Rpt. at

   ¶¶145-152, 228-241. Contrary to Cisco’s Motion, Centripetal identified

          Motion at 16; see also, e.g., Ex. 19, Mitz Rpt. at ¶¶281-282 (

                                           ); see also id. at ¶¶279-280; id. at 145-152 (

                                                                                ); Ex. 10, Mitz. Reply

   Rpt. at ¶¶148-150. Dr. Mitzenmacher showed that the Accused Products

                                              Ex. 10, Mitz. Reply Rpt. at ¶¶141-143, 178-181.

   Further, Cisco’s argument is unfounded, as Cisco does not dispute that the Accused Products



                                                                                        See, e.g., Ex.

   23, Cisco-Centripetal_00116086.0019 (

                                   ); Ex. 18, Cisco-Centripetal_00009616.0034 (

                                          ); Ex. 24, CENTRIPETAL-CSCO 482167-255 at 482204

   (                                                        ); Ex. 25, CENTRIPETAL-CSCO

   039973-88 at 39976 (                                                    ); see also Ex. 19, Mitz. Rpt.


                                                    21
Case 2:18-cv-00094-HCM-LRL Document 324 Filed 03/25/20 Page 23 of 32 PageID# 13584



   at ¶¶145, 147, 178 (                                       ); id., ¶¶255, 259 (

                                         ). Additionally, Cisco does not dispute SIP URI includes a

   domain name and that filtering the domain name portion of a SIP URI filters out the entire string

   of “sip: exampleuser@exampledomain.com.” See Motion at 19-20; Ex. 10, Mitz. Reply Rpt. at

   ¶142. Thus, Cisco’s position that it does not have a rule that includes a SIP URI is untenable.

          Further, the Court should deny Cisco’s Motion also because the Asserted Claims do not

   require a SIP URI to include the scheme “sip.” First, as noted above, the specification of the

   ‘205 Patent identifies a SIP URI that does not require the phrase(s) “sip(s).” ’205 Patent at 14:5-

   14 (describe SIP URI as “exampleuser@exampledomain.com” without requiring the words

   “sip(s)”). Motion at 19. Second, Cisco’s excerpt of Dr. Mitzenmacher’s testimony is incomplete

   and misleading. Id. at 19. Indeed, his complete answer shows that he

                                                   Ex. 26, Mitz. Tr. at 154:1-23



                ). Further, Cisco’s expert did not dispute that                                     See

   Ex. 27, Jeffay Non-Infringement Rpt. at ¶¶86-101.

          Similarly, Cisco’s argument requiring a processing SIP URI to be more than a domain

   name is wrong. In Cisco’s example, it alleges that a SIP URI includes a sip scheme indicator,

   user portion, and a domain name portion. Motion at 18-20. As described in the specification,

   SIP URI does not have to have this specific scheme identifier “sip.” While the ’205 Patent’s

   specification describes an example of a SIP URI as exampleuser@exampledomain.com which

   includes a user portion (“exampleuser”) and a domain name portion (“exampledomain.com”), it

   is well known that the example standard for SIP (RFC 3261) shows that the “userinfo part of a

   URI is optional and MAY be absent.” Ex. 28, CENTRIPETAL-CSCO 519436-705 at 519583-




                                                   22
Case 2:18-cv-00094-HCM-LRL Document 324 Filed 03/25/20 Page 24 of 32 PageID# 13585



   84 (RFC 3261). This shows that the user portion is not required for a SIP URI either. Based on

   this evidence, processes or rules based on the domain name portion meets the SIP URI elements.

          Even under Cisco’s interpretation of SIP URI, Centripetal has shown that the accused

   Catalyst and routers                                                 See, e.g., Ex. 19, Mitz. Rpt.

   at ¶¶145-150, 255-259, 281-282 (                                                                   );

   see also id. at ¶¶ 279-280; Ex. 10, Mitz. Reply Rpt. at ¶¶148-150. Thus, at a minimum, to the

   extent Cisco disagrees with Centripetal’s evidence, there is a genuine dispute of material facts

   with respect whether the Accused Products use SIP URI.

                  Cisco’s Accused Products Meet “at least one rule…” Element

          Cisco’s non-infringement argument that

                                                   is incorrect for a number of reasons. Motion at 1,

   21-22. First, the claims are not so limited. They recite “a dynamic security policy comprising at

   least one rule specifying a set of network addresses and a session initiation protocol (SIP)

   uniform resource identifier (URI).” ’205 Patent at Claims 63, 77 (emphasis added). Thus, there

   can be multiple rules that collectively cover both network addresses and a SIP URI because the

   plain language of the claims recites “at least one rule,” not a single rule. And, while one rule

   among the “at least one rule” can include both a set of network addresses and a SIP URI, there

   are also situations where the network addresses and SIP URI can be in more than one rule. Thus,

   the claims do not require a single rule for both SIP URI and for network addresses.

          Second, dependent Claim 67, which Cisco identified (Motion at 22), proves Centripetal’s

   position. It recites “the at least one rule specifying the set of network addresses” without

   mentioning SIP URIs. ’205 Patent at Claim 67. Thus, there are claims that make a delineation

   when SIP URIs may be required, as this shows that the “at least one rule” can have one rule

   specifying a set of network addresses and another rule specifying a SIP URI.


                                                    23
Case 2:18-cv-00094-HCM-LRL Document 324 Filed 03/25/20 Page 25 of 32 PageID# 13586



          Third, nothing in the specification supports a disclaimer of limiting to a single rule, as

   Cisco’s alleges. Motion at 22; ’205 Patent at 13:37-41, 16:53-55 (illustrating examples where

   one or more rules specify network addresses and do not require one rule for both the SIP URI

   and network addresses). Even the portion of the specification that Cisco relied upon does not

   support its position. Motion at 22 citing ’205 Patent at 10:24-28. That cited portion not only

   explicitly uses the phrase “For example” which is not a disclaimer, but also states that “one or

   more rules that specify ….” ’205 Patent at 10:24-28 (emphasis added). The specification also

   describes a collection of rules implement a functions, such as a routing function for a monitoring

   service. ’205 Patent at 10:18-25. This further shows criteria can be specified via a combination

   of rules. Fourth, Cisco’s argument based on prosecution history similarly fails because

   Centripetal did not limit the claim to a single rule that has both network addresses and a SIP

   URI. See Motion at 22-23 (where Cisco’s citations to IPRs, refer to “any rules” and “at least one

   rule specifying …”, instead of a single rule specifying both criteria).

          Cisco’s excerpt of Dr. Mitzenmacher’s deposition testimony on SIP URIs is misleading

   (Motion at 21) because Dr. Mitzenmacher was testifying about

                                                           Ex. 26, Mitz. Tr. at 166:11-20




        ); see also id. at 165:10-16. Since the claim language recites “a dynamic security policy

   comprising at least one rule specifying a set of network addresses and a session initiation

   protocol (SIP) uniform resource identifier (URI)”, Dr. Mitzenmacher testified that the dynamic

   security policy needs to include SIP URIs and network addresses, which are specified via “at

   least one rule.” Cisco’s attack on Dr. Mitzenmacher simply raises material issues of fact that, as




                                                    24
Case 2:18-cv-00094-HCM-LRL Document 324 Filed 03/25/20 Page 26 of 32 PageID# 13587



   it is a disagreement on genuine material facts. Id. at 164:20-165:14. And Cisco’s arguments

   built on ignoring the claim language should be rejected.

           Further, even under Cisco’s interpretation, Cisco’s Accused Products satisfy the claim

   element because                                                                           See,

   e.g., Mitz. Rpt. at ¶¶145-147 (

                                                                                      ), 303, 304-

   305 (                                                              ), 306 (

                                                                                   ). Thus, Cisco’s

   Motion regarding the ‘205 Patent should be denied.

           ARGUMENT REGARDING THE DOCTRINE OF EQUIVALENTS

           Cisco’s Motion regarding DOE is limited to identifying amendments and concluding

   without any argument that prosecution history estoppel (“PHE”) applies to Centripetal’s DOE

   claims. Cisco, however, has no argument about (i) Centripetal’s DOE claims, (ii) how any

   purported amendment relates to a DOE claim or (iii) what alleged disclaimers were made related

   to a DOE claim. Thus, Cisco’s PHE defense is utterly unsupported and should be rejected.

           As shown below, PHE is inapplicable because Centripetal did not narrow its claims, such

   that are genuine issues of disputed fact, and is not applying DOE in a manner to recapture subject

   matter that was surrendered during prosecution. Festo Corp. v. Shoketsu Kinzoku Kogyo

   Kabushiki Co., 344 F.3d 1359, 1365-66 (Fed. Cir. 2003). Centripetal’s amendments explained

   more explicitly the invention. Cordis Corp. v. Medtronic Ave, Inc., 511 F.3d 1157, 1177-78

   (Fed. Cir. 2008) (finding PHE does not apply when the patentee “merely explained, in more

   explicit terms, what the claims already covered”). Nowhere did Centripetal surrender

   equivalents because the rationale underlying those amendments are not related to any equivalents

   at issue. Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 740-41 (2002)


                                                  25
Case 2:18-cv-00094-HCM-LRL Document 324 Filed 03/25/20 Page 27 of 32 PageID# 13588



   (PHE does not apply when the “the rationale underlying the amendment may bear no more than a

   tangential relation to the equivalent in question”).

                  PHE Does Not Apply to the ‘806 Patent

          PHE does not apply to the “preprocess the first rule set and the second rule set” element

   of the ‘806 Patent because the amendment made to this element were part of the original claim

   language, such that Centripetal could not have surrendered any equivalents. Ex. 10, Mitz. Reply

   Rpt. at ¶226; Dkt. No. 256-20, Cisco Ex. 17 at 3 (showing claim 1 including “preprocessing” and

   “the first rule set and the second rule set” as part of the original claims with no modification).

   While other parts of the claim element was amended, the equivalents that Centripetal seeks were

   not modified substantively nor did it disclaim equivalents, such that Cisco’s UF9 claims are

   disputed. Rather, the amendment reorganized other previous existing claim elements for

   grammatical purposes and inserted “to optimize performance of the network protection device

   for processing packets in accordance with at least one of the first rule set or the second rule set.”

   Dkt. No. 256-20, Cisco Ex. 17 at 3. This addition, however, was not made to overcome an issue

   of patentability, but rather for clarity of the claim. Indeed, the Patent Examiner noted in the

   Notice of Allowance that he did not issue the patent based on the “preprocess” claim element.

   Ex. 29, ’806 File History, October 16, 2015 Notice of Allowability at 2. Thus, the amendment

   clarified the structure and grammar of the claim, not to address patentability. Thus, PHE does

   not apply and certainly not to Centripetal’s DOE allegations.

                  PHE Does Not Apply to the ‘176 Patent

          PHE does not apply to the “responsive to” claim element for Claims 11 and 21 of the

   ‘176 Patent because Centripetal does not recapture any alleged surrender of claim scope. Dkt.

   No. 260-10, Cisco Ex. 19, at ¶¶365, 425; see also Ex. 30 at ¶¶59-67. Contrary to Cisco’s UF11

   claim, Centripetal did not “narrow” the claim scope for this element, and the prosecution history


                                                    26
Case 2:18-cv-00094-HCM-LRL Document 324 Filed 03/25/20 Page 28 of 32 PageID# 13589



   shows that Centripetal only amended to clarify the language from “generate data identifying the

   host located in the first network” to “generate, based on the correlating, one or more rules

   configured to identify packets received from the host located in the first network”. Dkt. No. 265-

   24, Cisco Ex. 21 at 5-6. Thus, PHE does not apply and nothing in Centripetal’s DOE analysis

   seeks to recapture what was originally claimed,                                    which was

   never rejected by the examiner. Dkt. No. 260-10, Cisco Ex. 19, Cole Rpt. at ¶¶365, 425.

                  PHE Does Not Apply to the ‘193 Patent

          Centripetal never surrendered equivalents to “first operator,” as it only made clarifying

   amendments to the issued claims 18 and 19 of the ‘193 Patent. See Motion at 25-26; see also Ex.

   10, Mitz. Reply Rpt. at ¶¶303-306. Contrary to Cisco’s UF13 claims, Centripetal did not narrow

   any claim scope. In fact, the term “operator” was already in the original claims, and therefore

   there was no change in the claim scope. Dkt. No. 256-28, Cisco Ex. 25 at 8-10. As Centripetal

   told the Patent Examiner, the amendments made to pending Claims 39 and 40 (issued now as

   Claims 18 and 19) were based on the Examiner’s allowance of pending dependent claim 22 as it

   was originally applied for in the initial application. Id. at 12 (“amended independent claims 21,

   39, and 40 include features related to those indicated as allowable in previously pending claim

   22”). Thus, the amendments in Claims 18 and 19 were based on matter and scope already

   present in the pending application. The pending claim 22 included the language “an operator

   configured to forward the packet toward the third network,” which would be the second operator

   referred to in the claim. Ex. 32. 193 Patent Application at 2-3 (claim 22). As part of merging the

   pending claim 22 into the pending claims 39 and 40, Centripetal only added the word “first” and

   “second” to the recited operator in the claims to provide clarity and proper grammatical

   structure. Dkt. No. 256-28, Cisco Ex. 25 at 8-10. Thus, PHE does not apply as there was no

   disclaimer or narrowing of these claims.


                                                     27
Case 2:18-cv-00094-HCM-LRL Document 324 Filed 03/25/20 Page 29 of 32 PageID# 13590



                  PHE Does Not Apply to the ‘856 Patent

          PHE does not apply because Centripetal’s DOE analysis for the “filter” and “route” claim

   elements for Claims 24 and 25 of the ‘856 Patent does not attempt to recapture any alleged

   surrender of claim scope. Dkt. No. 260-10, Cisco Ex. 19, Cole Rpt. at ¶¶200, 210, 284-285, 295;

   see also Ex. 30, Cole Reply Rpt. at ¶¶51-57. Centripetal’s amendment was to clarify the

   invention in more explicit terms. Dkt. No. 256-31, Cisco Ex. 28 at 9-11. Further, neither the

   “filter” element nor “route” element received a patentability rejection. Thus, Centripetal did not

   surrender any relevant claim scope.

          Further, the “filter” element was not discussed in connection with overcoming

   patentability when the amendment was made. Centripetal’s discussion of the amendments

   focused on the “determining” element in regards to patentability. Id. at 12-17 (arguing that

   Sorensen with Spies does not teach the “determining” element). At no point was the “filter”

   element discussed as a condition of patentability. After the amendment was made, but prior to

   any Examiner response, Centripetal added the “based on” and “route” language in the “filter”

   element without any rejection from the examiner. Dkt. No. 256-32, Cisco Ex. 29 at 13-14.

   Thus, there was no surrender or narrowing of any claim scope, contrary to Cisco’s UF 15 claims,

   as Centripetal only clarified the invention with no patentability rejections. Centripetal also does

   not seek to recapture claim scope with its DOE claims. Dr. Cole’s DOE analysis was based on

   filtering packets while receiving encrypted and unencrypted packets, and routing the filtered

   packets, which is the subject of the clarifying amendment where no claim scope was surrendered.

                  PHE Does Not Apply to the ‘205 Patent

          No amendments were made to Claims 63 and 77 of the ‘205 Patent, such that Cisco has

   no argument for the “SIP URI” and “encapsulation” elements. See e.g., Ex. 31, ‘’205 FH April

   8, 2015 Notice of Allowance (allowing the Claims 63 and 77 with minor corrections and no


                                                   28
Case 2:18-cv-00094-HCM-LRL Document 324 Filed 03/25/20 Page 30 of 32 PageID# 13591



   rejections on those claim elements); see also Ex. 10, Mitz. Reply Rpt. at ¶¶176-177, 187-188.

   Centripetal added Claims 63 and 77 during its February 19, 2015 amendment as new claims.

   Dkt. No. 256-35, Cisco Ex. 32 at 19-20, 23 (pending claims 67 and 81 correspond to issued

   Claims 63 and 77). The examiner made no rejections based on those claims. Thus, Centripetal

   did not surrender any equivalents and Cisco’s UF17-19 claims are misleading and disputed.

           Rather than address the issued claims, Cisco attempts to argue that changes were made to

   pending Claim 10. Motion at 28. However, besides being a different claim than those at issue

   here, Cisco’s argument is wrong, as the examiner did not reject the patentability of pending

   Claim 10. He asked Centripetal to rewrite it as an independent claim covering the same claim

   scope. Dkt. No. 256-33, Cisco Ex. 30 at 38 (“Claims 7 and 10 are objected to be as being

   dependent upon a rejected base claim, but would be allowable if rewritten in independent

   form….”). Thus, Centripetal could not have surrendered any equivalents, as Claim 10 was never

   rejected for patentability, just a formatting issue. Similarly, the Cisco’s reliance on the Notice of

   Allowability is misplaced, as it confirms Centripetal’s position that there were no patentability

   rejections as it related to issued Claims 63 and 77 and pending Claim 10 or their scope. Dkt. No.

   256-36, Cisco Ex. 33 at 13-17. Finally, since there was no narrow or surrender, Centripetal’s

   DOE analysis does not attempt to capture any alleged claim scope. Dkt. No. 260-6, Cisco Ex. 6,

   Mitz. Rpt. at ¶¶149-151, 163-166.

           CONCLUSION

           For the reasons set forth herein, Cisco’s Motion for Summary Judgment should be denied

   in its entirety.

    Dated: March 25, 2020                                  Respectfully submitted,

                                                      By: /s/ Stephen E. Noona
                                                          Stephen Edward Noona
                                                          Virginia State Bar No. 25367


                                                    29
Case 2:18-cv-00094-HCM-LRL Document 324 Filed 03/25/20 Page 31 of 32 PageID# 13592



                                             KAUFMAN & CANOLES, P.C.
                                             150 W Main St., Suite 2100
                                             Norfolk, VA 23510
                                             Telephone: (757) 624-3239
                                             Facsimile: (888) 360-9092
                                             senoona@kaufcan.com

                                             Paul J. Andre
                                             Lisa Kobialka
                                             James Hannah
                                             Hannah Lee
                                             KRAMER LEVIN NAFTALIS
                                             & FRANKEL LLP
                                             990 Marsh Road
                                             Menlo Park, CA 94025
                                             Telephone: (650) 752-1700
                                             Facsimile: (650) 752-1800
                                             pandre@kramerlevin.com
                                             lkobialka@kramerlevin.com
                                             jhannah@kramerlevin.com
                                             hlee@kramerlevin.com


                                             ATTORNEYS FOR PLAINTIFF
                                             CENTRIPETAL NETWORKS, INC.




                                        30
Case 2:18-cv-00094-HCM-LRL Document 324 Filed 03/25/20 Page 32 of 32 PageID# 13593



                                      CERTIFICATE OF SERVICE

           I hereby certify that on March 25, 2020, I electronically filed the foregoing with the Clerk

   of the Court using the CM/ECF system, which will automatically send notification of electronic

   filing to all counsel of record.


                                                         /s/ Stephen E. Noona
                                                         Stephen E. Noona
                                                         Virginia State Bar No. 25367
                                                         KAUFMAN & CANOLES, P.C.
                                                         150 West Main Street, Suite 2100
                                                         Norfolk, VA 23510
                                                         Telephone: (757) 624-3239
                                                         Facsimile: (888) 360-9092
                                                         senoona@kaufcan.com




                                                   31
